Citation Nr: 1620723	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to June 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) in March 2011 (which granted service connection for PTSD, rated 30%, effective September 14, 2010) and in April 2013 (which denied TDIU).  In August 2014, the Veteran submitted additional evidence with a waiver of RO initial consideration.  Thereafter, additional evidence (including VA treatment records and VA examination reports) was added to the Veteran's record.  In February 2016 correspondence, the Veteran submitted a waiver of RO initial consideration for this additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's PTSD is manifested by symptoms productive of total occupational and social impairment throughout the appeal period.

2. As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period based on a finding of total occupational impairment due to PTSD, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.



CONCLUSIONS OF LAW

1. A 100 percent schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A.      §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).

2. The claim of entitlement to an award of TDIU is rendered moot by the grant of a 100 percent schedular rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the maximum benefit sought and moots the issue of TDIU, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis:  Increased Rating

Initially, the Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's service-connected PTSD was rated 30% disabling under the General Rating Formula for Mental Disorders (General Formula) Code 9411 (for PTSD).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. 38 C.F.R. § 4.130, Code 9411.   A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.  A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact" the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During his initial PTSD examination in February 2011, the Veteran reported a history of psychiatric hospitalization for a suicide attempt in 2002.  He indicated he was fired from his last job because he "spoke up to his supervisors" and his supervisors "did not feel that [he was] treating customers right."  His psychomotor activity was described as "repetitive acts, restless, tense;" his speech was "impoverished, soft or whispered, mumbled;" and he demonstrated inappropriate behavior, including, at one point when "he took off his sweater coat, draped it over the front of himself, and covered the bottom half of his face."

In a December 2011 Social Security Administration (SSA) Function Report, the Veteran reported bathing and shaving once a week and cutting his hair once a month.  He stated that he needs reminders to take care of personal needs and grooming.  His daughter will remind him that he has not "taken a bath this week"; she also reminds him to take his medications.  He reported being unable to focus and often burning meals.  He felt depressed, helpless, and anxious.  

On December 2011 SSA Psychological Evaluation, the Veteran refused to shake hands initially with the examiner and continued wearing his winter gloves and wore several layers of clothing and coats throughout the entire evaluation.  He exhibited unusual speech and poor concentration at times.  He appeared cognitively impaired with slow processing.  He was anxious and continuously shook his leg throughout the entire evaluation; he appeared more agitated with time.  His speech and behavior appeared odd at times, and he reported hearing a voice telling him to kill himself; he also reported visual hallucinations.  He stated, "I don't feel like doin' nothin'," when asked about personal hygiene and cleaning the house.  He is capable of using the microwave but relies on his son to do the laundry, shop for groceries, and manage finances.  He did not belong to any clubs or organizations and denied having friends.  He was oriented to person, but not to place or time; he exhibited a poorly-developed fund of general knowledge and had trouble recalling words after five minutes.  The examiner noted the Veteran's odd and unusual behavior throughout the evaluation, which included his refusal to shake the examiner's hand, his wearing several layers of clothes and coats, which he did not remove, his tangential speech, and his reports of auditory and visual hallucinations.  A GAF score of 40 was assigned.

The Board notes that VA treatment records in 2011 show that the Veteran was attending classes and began working at McDonald's.  However, later treatment records show that he experienced increased anxiety and panic that actually prevented him from attending classes; further, his employment lasted only for a few days.  VA treatment records from that period note that he appeared to have "fair" hygiene and that he reported daily panic attacks, as well as paranoia and hallucinations.  

Further, in December 2012 correspondence, the Veteran's vocational rehabilitation specialist noted that his mental health was a "significant barrier for his employability."  His symptoms included delayed response, flat effect, rocking in his chair, and an inability to make rational decisions.  The specialist opined that the Veteran was not able to obtain or maintain gainful employment at this time.  In separate December 2012 correspondence, the Veteran's case manager noted that the Veteran would struggle to maintain independent employment and that the barriers affecting his ability to maintain employment are not likely to be resolved in the near future.

On July 2013 SSA psychological examination, the Veteran endorsed significant symptoms of PTSD and depression, including suicidal ideation with psychotic features.  He also endorsed homicidal ideation towards his perpetrator but denied any active plan.  He had poor judgment and insight.  On examination, he made little eye contact, had poor hygiene, and wore stained clothing.  He engaged in no social smiling.  His affect was flat and he rocked back and forth, wringing his hands, throughout the entire interview.  He denied having any friends and stated that he does not talk to neighbors.  A GAF score of 25 was assigned.  The examiner opined that the Veteran was in need of "significant intervention due to the severity and pervasiveness of his symptoms" and that he would likely need assistance with the management of disability funds.

On August 2014 psychiatric evaluation, the Veteran's attention was normal and his concentration was variable.  He complained of increased trouble with short and long-term memory and struggled to remember basic information.  His fund of knowledge, intellectual abilities, capacity for abstraction, and ability to interpret proverbs were below average.  He reported feeling anxious and depressed and seemed "rather vigilant" when speaking to the private psychologist.  He was overall insecure and unsure of himself.  He struggled with his daily living tasks and required assistance from his family.  He showered only two to three times a month.  The private psychologist noted that the Veteran struggled with near continuous depression and anxiety, impaired personal control, and difficulty in adapting to stressful circumstances; his inability to maintain effective relationships in that he was socially isolated and withdrawn, which indicated a severe impairment.  She further noted that assigning separate GAF scores, or distinguishing the symptoms of PTSD and depression, is not clinically validated and that any separately assigned GAF scores should be "seriously questioned" for their validity since symptoms of PTSD and depression often coexist.  She opined that the Veteran's PTSD and social impairment are emotionally debilitating and that his symptoms have been in existence since his discharge from service.

On July 2015 VA PTSD examination, the examiner noted the Veteran's diagnoses of PTSD and major depression with mood-congruent psychotic features and determined that it is not possible to differentiate what symptoms are attributable to each diagnoses.  On examination, the Veteran appeared unkempt and smelled of urine; during the examination, he urinated in his chair.  His eye contact was poor, mood depressed, and affect constricted.  While he had average intelligence, his judgment and insight were noted as poor.  He reported visual hallucinations and panic attacks.  Based on the examination, the examiner opined that the Veteran was totally occupationally and socially impaired. 

On November 2015 VA PTSD examination, the examiner identified many overlapping symptoms of TPSD and depression, including depressed mood, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that symptom overlap and comorbidity preclude the differentiation of the level of impairment by diagnosis.  The Veteran was then living in his car and denied that he had any friends or family to help him.  On examination, he was seen wearing clothes soiled with urine and was extremely malodorous.  He stated that he was depressed all the time and sometimes thinks that life is not worth living.  He avoids sleeping for fear of having nightmares about his experience in service.  He reported feeling shaky and being socially detached, and described himself as paranoid and hypervigilant.

Private and VA treatment records throughout this appeal period show ongoing mental health treatment with complaints of decreased concentration, sleep, energy, and interest in activities; crying spells; feelings of foreshortened future; irritability; hypervigilance; delusions; anxiety; and inability to maintain personal hygiene.  Treatment records include diagnoses of anxiety and depression.  GAF scores have ranged from 25 to 65.  Some of the assigned GAF scores include nonservice-connected major depressive disorder and dependent personality traits.  

Governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  The record contains a number of opinions from VA examiners and private physicians addressing whether it is possible to separate symptoms related to the Veteran's service-connected PTSD from his nonservice-connected depression.  Although some VA examiners opined that the symptoms of the service-connected and nonservice-connected disabilities could be separated, no rationale was provided for the conclusion reached, and no adequately distinguishable symptoms were identified.  As the Board is precluded from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected depression absent clinical evidence clearly showing such distinction, they are considered part of his service-connected psychiatric disability.  Id. at 182.  

The Board notes that the Veteran's treatment records show varying degrees of psychiatric impairment.  As noted above, while earlier treatment records show that he was attending classes and working, later treatment records show that he encountered difficulties with such tasks; specifically, his employment at McDonald's lasted only for a few days.  Further, opinions from his vocational rehabilitation specialist and case manager show that he is unable to work due to his service-connected PTSD.  The August 2014 private psychologist opined that the Veteran's psychiatric symptoms cause him to be socially isolated and withdrawn and struggled to maintain personal hygiene; she opined that his severe psychiatric symptoms have existed since his discharge from service.   Therefore, resolving any remaining doubt in the Veteran's favor, the Board finds that the symptoms described meet (or at least approximate) the schedular criteria for a 100 percent rating under Codes 9411, and that such rating is warranted throughout.

TDIU

Because a 100 percent schedular rating for PTSD is granted for the entire period on appeal, as set out above, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period is now rendered moot, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  The contention during the course of this appeal was that the Veteran's service-connected PTSD rendered him unemployable, and the 100 percent schedular rating throughout the rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot. 


ORDER

A 100 percent rating is granted for the Veteran's PTSD throughout, subject to the regulations governing payment of monetary awards.

The appeal of the issue of TDIU, having been rendered moot, is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


